DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7, 9-12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claims 1 and 11, “a first plurality of discontinuous elongated fiber reinforcements are different from the second plurality of discontinuous elongated fiber reinforcements, such that the molding compound includes a change in material composition along a portion of a length of the molding compound”, were not disclosed in prior art.  
The prior art of Radalet (WO2018048910A2), citing from the English-language equivalent (US20190219785A1), teaches a method for manufacturing an article [0014] comprising feeding a polymeric material [0056] including a plurality of elongated fiber reinforcements (Fig. 27B, item 38F) into an extruder [0186] to form a molding compound [0211], the extruder having a nozzle opening [0206]; and forming a three-dimensional preform by discharging the molding compound from the nozzle opening onto a deposition surface (Fig. 27D, item 10L; [0212]), wherein the plurality of discontinuous elongated fiber powders self-align due to shear forces during the extrusion (Fig. 27B, item 10L; [0211]).  Radalet teaches extruding the anisotropic reinforced preform into a bottom housing piece (Fig. 27E, item 162) and a top housing piece which are mated together [0213].
The prior art of Brown (US20080305144A1) teaches forming an oriented-fiber polymeric article by compression molding [0049] to form a finished article having anisotropic properties due to substantial alignment of the discontinuous elongated fiber reinforcements within at least a portion of the finished article [0028].  
The prior art of Blanchard (US20150104633A1) teaches an extruder used for blending and transfer of polymers and fibers [0012] is a single screw extruder or a twin screw extruder and includes a plurality of heat zones [0015].  
The prior art of Hawley (US5165941A) teaches the polymeric material includes a plurality of thermoplastic pellets [Col. 4, lines 22-27], and the plurality of discontinuous elongated fiber -12-reinforcements include glass fibers or carbon fibers [Col. 4, lines 19-22; Col. 11, lines 7-9].  This polymeric material in pellet form would be a prima facie obvious replacement for the polymeric material taught by Radalent.
The prior art of Guha (US20140343197A1) teaches feeding a first plurality of fibers (Fig. 2, item 24) to be blended in an extruder with a polymeric material (Fig. 2, item 10), and at another addition location, a second plurality of discontinuous elongated fiber reinforcements (Fig. 2, item 14) can be blended with the polymeric material [0020].

These references of record fail to teach the use or combination of two distinct discontinuous fibers.  Interactions for alignment/flow from combining two dissimilar fiber types within a polymeric material is not considered obvious to a person of ordinary skill in the art prior to the time of filing.  These references, alone or in combination with other discovered prior art, do not provide a grounds for rejection of the claims 1 or 11.  
Therefore, claims 1 and 11 are allowable, and their respective dependent claims {2-4, 7, & 9-10} and {12 & 16-20} are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742